STATE OF TEXAS                                                                    FILED IN
                                                                             6th COURT OF APPEALS
                                                                               TEXARKANA, TEXAS
  vs.                                                                        5/13/2015 3:39:46 PM
                                                                                 DEBBIE AUTREY
  WILLIAM WHITE                                                                      Clerk

                          DEFENDANT'S NOTICE OF APPEAL

 TO THE HONORABLE JUDGE OF SAID COURT:
  COMES NOW, William White, the Defendant in the above-styled and numbered cause and gives
his Notice of Appeal to the Sixth Court of Appeals of Texas from the judgment(s) rendered against


~$4/n tt,14~
 e endant
Pro Se




                                CERTIFICATE OF SERVICE
 I hereby certify that a true and correct copy of the foregoing Notice was hand delivered to the
Fannin County District Attorney's Office, Texas, on t!Uf'    /;l     ~ 20~
                                                            Milam ~JA,/e-
                                                                                   DEFENDANT




                                                                   1-Notice of Appeal-White, William